IN THE
                         TENTH COURT OF APPEALS

                               No. 10-14-00102-CV

                                  EX PARTE N.C.


                          From the 12th District Court
                             Walker County, Texas
                             Trial Court No. 26744


                                     ORDER


      N.C., a prison inmate, appealed the trial court’s order denying his petition for

expunction. We dismissed his appeal for failure to comply with Chapter 14 of the Texas

Civil Practice and Remedies Code. See Ex parte N.C., No. 10-14-00102-CV, 2014 Tex. App.

LEXIS 6642 (Tex. App.—Waco 2014), rev and rem, 486 S.W.3d 560 (Tex. 2016). We denied

rehearing, and N.C. sought review by the Texas Supreme Court. N.C. was represented

by counsel during the proceedings at the Texas Supreme Court. When the Court reversed

our judgment, counsel for N.C. did not withdraw from representing N.C.

      By letter dated August 4, 2016, the clerk of this Court notified counsel that the

Court became aware of counsel’s representation and informed counsel that the Court
would no longer communicate directly with N.C. but would communicate with counsel.

Counsel was also notified that N.C.’s brief was due on September 19, 2016.

       In response to this letter, counsel filed a motion to withdraw and N.C. filed a

motion for the appointment of counsel, and in a letter, objected to counsel’s motion to

withdraw, requested an extension of time to file his brief, requested an acknowledgment

that N.C. had been relocated to a different area within the prison unit, and reurged his

request for an appointment of counsel.

       Counsel noted in his motion to withdraw that the agreement to represent N.C.

only applied to the proceedings before the Texas Supreme Court. Counsel asserted that

N.C. expressly agreed and understood that counsel would not represent N.C. in any other

proceedings, including a proceeding in this Court in the event that the Texas Supreme

Court reversed and remanded this Court’s judgment. N.C., however, is concerned that

without counsel, he will not have enough time in the prison law library or resources to

file a brief in his appeal.

       Counsel’s motion to withdraw is granted, and N.C.’s objection to counsel’s motion

is overruled. Further, N.C.’s motion for appointment of counsel is denied. However,

because of N.C.’s concern about library time and resources, we grant N.C.’s request for

an extension of time to file his brief and order the brief filed within 90 days from the date

of this order. More time will be granted if necessary and if adequately explained in a

motion for extension of time to file his brief. Due diligence must be used to by N.C. to


Ex parte N.C.                                                                          Page 2
try to meet the extended deadline. We also acknowledge that N.C. has been relocated to

the “Mental Health Therapeutic Diversion Program” within the Tennessee Colony Prison

Unit.



                                       PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion to withdraw granted
Motion for the appointment of counsel denied
Objection overruled
Motion for extension of time granted
Order issued and filed September 21, 2016




Ex parte N.C.                                                                   Page 3